Citation Nr: 1212527	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-42 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1959 to March 1963 and from May 1964 to May 1980.  The Veteran died in December 2007 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Appellant testified at a Board hearing at the RO in Houston, Texas in February 2012.  This transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

There are also primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) a previously nonservice-connected disability that was in fact incurred or aggravated by service; (2) or an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

The Appellant contends that the Veteran's death was related to his exposure to Agent Orange during service.  During the Veteran's lifetime, diabetes mellitus and hypertension were recognized as service-connected based on his herbicide exposure.  An opinion was obtained in order to determine whether diabetes mellitus or hypertension played a role in the Veteran's death.  This opinion came back negative.  See June 2010 VA examination report.  

The Appellant also argues that the Veteran had ischemic heart disease which led to his death.  See November 2009 VA Form 9.   Ischemic heart disease is a presumptive condition linked to exposure to Agent Orange.  38 C.F.R. §§ 3.307, 3.309(a).  See November 2009 VA Form 9.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Furthermore, 38 C.F.R. § 3.309(e) adds a new Note 3 which reads as follows:  'For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.'  75 Fed. Reg. 53202-01 (August 31, 2010).

The Board observes that  there is inconsistent evidence on file as to whether the Veteran had ischemic heart disease.  A December 2007 consultation report reflects an impression of coronary artery disease. Earlier records indicate inferoapical ischemia.  There is no medical opinion of record which addresses whether the Veteran had ischemic heart disease, and if so, whether it caused or contributed to his death. The Board notes that the listed cause of death on the Veteran's death certificate was acute respiratory failure due to, or as a consequence of, acute emphysema.  See December 2007 death certificate.

As such, a VA medical opinion should be obtained to determine whether the Veteran suffered from a disability which could be considered presumptively service-connected due to Agent Orange exposure and if so, whether the condition caused or contributed to his death.  See 38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, although it appears that the Appellant has actual knowledge that the Veteran was service-connected for multiple disabilities, correspondence issued to her in May 2008 did not specifically meet the requirements set forth in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Indeed, it informed her that to substantiate the claim, the evidence must show that the Veteran either died while on active duty or that he died "from a service-connected injury or disease."  The correspondence did not inform her of the disabilities for which service connection was in effect at the time of the Veteran's death.  Because the case must be remanded for other reasons and to ensure complete due process compliance, corrective action in this regard should be taken on remand by issuing another letter which lists the Veteran's service-connected conditions.  38 U.S.C.A. § 5103(a).


Accordingly, the case is REMANDED for the following action:

1.	The Agency of Original Jurisdiction (AOJ) should provide the Appellant with appropriate notice as to the claim of service connection for the cause of the Veteran's death.  Specifically, the notice must include (1) a statement of the conditions the Veteran was service-connected for at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp, supra.

2.	Following the receipt of any information obtained as a result of the steps noted above, a VA medical opinion should be obtained from an appropriate specialist to determine whether the Veteran had ischemic heart disease and if this condition caused or contributed to his death.  The claims file must be made available to the specialist for review.  The specialist is to review all treatment records and opinions regarding the Veteran's service-connected disabilities.

Following a thorough review of the claims file, the examiner should provide the following opinions:

a) Did the Veteran have ischemic heart disease?

b) If so, is it at least as likely as not that ischemic heart disease caused or contributed to his death?  Is it at least as likely as not that ischemic heart disease was of such severity that it had a material influence in accelerating his death?

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report with an explanation as to why.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim of service connection for the cause of the Veteran's death.  If the benefits sought on appeal are not granted, the Appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

